Per Curiam.
The only question for decision is, whether section 16 of Hill’s Code is designed to apply to a defendant who was a non-resident of the state at the time the cause of action arose. This question was considered in McCormick v. Blanchard, 7 Or. 232, and it was there held that section 16, when considered in connection with section 26, should be construed to apply to residents only, and this is decisive of the question now presented unless that case is to be overruled, and this, as at present advised, we are not prepared to do. Judgment aepirmed.